DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Election/Restrictions
Applicant’s election without traverse of Species C, encompassing claims 1-3, 5, 6, and 10-14, in the reply filed on 09/07/2021 is acknowledged.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 6 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term "substantially" in claim 6 line 1 is a relative term which renders the claim indefinite.  The term "substantially an entire interior of the bladder" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. Hence, this term renders the claim indefinite.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at 
Claims 1-3, 5, 6, 10, 13 and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cosman et al., Pub. No. 2002/0111617 (“Cosman”), in view of Woloszko et al., Pub. No. US 2006/0178670 (“Woloszko”).
Regarding claims 1 and 3, Cosman discloses and adjustable trans-urethral RF ablation system 10, comprising: a shaft/probe 1 having a proximal end and a distal end (see Fig. 1); at least one energy source/electrodes 4, 5, positioned in an energy delivery region on the shaft configured to deliver energy radially outwardly (see Fig. 1, dashed lines 20, 24, and Pars. 0038 – 0039); and a lumen 16 on the shaft adapted for aspiration to remove resected tissue and for irrigation/ flushing with a fluid to help remove the tissue products a (see Fig. 1 and Par. 0038, 0090). 
The energy source of Cosman is further adapted to be positioned adjacent the target body tissue (e.g., prostate gland P, see Fig. 1), by axially moving/translating and/or rotating the shaft. However, Cosmos does not teach that the energy source is adapted to be translated and rotated relative to the shaft as claimed. Woloszko teaches an alternative electrosurgical apparatus and methods of use for treatment for various body tissues, including prostate tissue (see Par. 0040), the apparatus comprising a shaft and one or more electrodes on the shaft, wherein the electrodes are adapted to be translated and rotated relative to the shaft (see Figs. 1, 6A -7B, and Pars. 0063-0065, 0086-0090). Thus, at the time of the applicant’s invention, it would have been obvious to one of ordinary skin the art to modify Cosman in view of Woloszko 
Regarding claim 2, Cosman teaches that the treatment probe has a diameter of 6 - 9 mm and a length of 20 - 30 cm (see Par. 0047).
Regarding claims 5 and 6, the device further comprises an expandable balloon 7 near the distal end for anchoring the device in the bladder as claimed (see Figs. 1-4).
Regarding claim 10, the energy source comprises at least one electrode 4, 5 (see the abstract, Fig. 1, and Par. 0039).
Regarding claim 13, the recited claim language is directed to intended use. Furthermore, the electrodes of Cosman are configured to ablate tissue and to heat/cauterize the tissue after ablation by controlling the RF energy as broadly as claimed (see Par. 0044).
Regarding claim 14, Cosman further teaches that the electrode providing the treatment energy can be in a monopolar, bipolar, or multipolar mode (see Pars. 0044 and 0086).
Claims 11 and 12 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Cosman in view of Woloszko as applied to claims 1-3, 5, 6, 10, 13, and 14 above, and further in view of Hovda et al., Pub. No. US 2005/0010205 (“Hovda”).
Cosman, described above, does not teach an electrode laterally projecting from a tube and configured to engage tissue to deliver ablative RF energy to the tissue as claimed. Hovda discloses a treatment apparatus for delivering RF ablation energy to a target body tissue (see 
 Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AHMED M FARAH whose telephone number is (571)272-4765.  The examiner can normally be reached on Mon - Fri. 9:30AM -10:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 
/AHMED M FARAH/Primary Examiner, Art Unit 3792                                                                                                                                                                                                        
September 20, 2021